Citation Nr: 1227085	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  05-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for gastritis, currently evaluated as 10 percent disabling from January 14, 2004 to August 1, 2007 and 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted service connection for gastritis and assigned a 10 percent disability rating effective January 14, 2004.  

In September 2004, the Veteran requested a hearing with a Decision Review Officer at the RO; however, his representative withdrew that request in July 2005.  In May 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

This claim was remanded for further evidentiary development in November 2007, March 2010, and November 2011.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In an April 2012 rating decision, the VA Appeals Management Center increased the rating for the Veteran's service-connected gastritis to 30 percent, effective August 1, 2007.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for coronary artery disease to include as secondary to herbicide exposure, entitlement to service connection for residuals of a stroke secondary to coronary artery disease, and entitlement to service connection for an acquired psychiatric disorder were raised by the Veteran's representative in a May 2012 written brief presentation and have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  From January 14, 2004 to May 10, 2005, the Veteran's gastritis was manifested by epigastric pain, bloating, and large areas of stomach erosion.  

2.  Since May 11, 2005, the Veteran's gastritis has been manifested by epigastric pain, bloating, and no more than multiple small areas of stomach erosion.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for gastritis have been more nearly approximated from January 14, 2004 to May 10, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2011).

2.  The criteria for a disability rating of 30 percent for gastritis have been more nearly approximated from May 11, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, an August 2004 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in April 2012.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for gastritis.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, statement from acquaintances, and hearing testimony.

The Board recognizes that during the course of this appeal the Veteran submitted authorization for VA to obtain treatment records from Dr. Nagoshi and additional treatment records from Dr. Faisal.  The Veteran subsequently submitted some records from Dr. Faisal, although his wife indicated that she was in the process of getting more records from Dr. Faisal.  In May 2008, the clinic where Dr. Nagoshi practices notified VA that updated authorization was needed to obtain the requested records.  VA requested updated authorization from the Veteran.  The Veteran returned an authorization form but did not properly identify which records VA was authorized to obtain.  Given the above, the Board remanded this claim in November 2011 in part so that the Veteran could submit authorization for VA to obtain records from Dr. Faisal and the clinic where Dr. Nagoshi practices.  Authorization to obtain these records was requested from the Veteran in December 2011.  The request was sent to the Veteran's last known address and was not returned by the post office as undeliverable.  There is nothing to suggest that the Veteran did not receive the request for additional authorization.  The Veteran did not respond to the request for additional authorization.  Without authorization, VA cannot obtain private treatment records.  As such, VA has satisfied the duty to assist regarding these records.  It is also noted that at least some of the above records are already in the Veteran's file as they were included in the records received from the SSA in connection with his claim for disability benefits with that organization. 

In addition to the development of private records discussed above, this case was also remanded by the Board so that the Veteran could be provided VA examinations and so that SSA and VA records could be obtained.  The identified SSA and VA records were obtained.  Additional VA examinations were provided in January 2008 and January 2012.  While the Board instructed (in November 2011) that the Veteran should be provided an esophagogastroduodenoscopy (EGD), the VA examiner (in January 2012) instead reviewed previous EGDs and explained that another EGD would be medically inappropriate.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The March 2004, January 2008 and January 2012 VA examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the Veteran's gastritis.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The manifestations of gastritis were elicited in each case and diagnostic testing, including EGDs, were reviewed.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that his gastritis is more disabling than currently evaluated.  In statements and testimony, he has relayed that his gastritis manifests itself by constant epigastric pain and bloating.  Statements from his family and acquaintances indicate that he often complains of stomach pain.  

The Veteran's gastritis is currently evaluated under Diagnostic Code 7307, which is used in rating hypertrophic gastritis.  See 38 C.F.R. § 4.114, Diagnostic Code 7307.  Under that diagnostic code, chronic gastritis is assigned a 60 percent rating with severe hemorrhages or large ulcerated or eroded areas, a 30 percent rating with multiple small eroded or ulcerated areas and symptoms, and a 10 percent rating with small nodular lesions and symptoms.  Id.  

VA and private treatment records reflect the Veteran's complaints of epigastric pain and bloating.  

In a January 2004 progress note, the Veteran's private physician, Dr. Faisal, noted that an EGD revealed severe gastritis and superficial gastric ulcerations.  Several EGD reports from Dr. Faisal are of record.  Of note relevant to the stomach, an October 2003 EGD revealed moderate erythema and erosions in the antrum.  A June 2004 EGD revealed mild erythema and erosions in the fundus, moderate erythema and erosions in the body, severe erythema and erosions in the antrum, and some erythema and erosions in the pylorus.  An October 2004 EGD revealed marked erosions in the body and antrum.  A May 11, 2005 EGD revealed few erosions in the antrum.  A February 2006 EGD, performed by a different physician, revealed normal antegrade views of the stomach, as well as retrograde views of the stomach that were reportedly within normal limits.  There was no evidence of ulcers or mucosal disease.  An August 2007 EGD revealed few erosions in the body and antrum.  

The Veteran was afforded a VA stomach, duodenum and peritoneal adhesions examination in March 2004.  He reported that due to an in-service jaw fracture, he took large doses of aspirin for over 20 years, and for the last several years he experienced heartburn, bloating, indigestion and pain in the upper abdomen.  He noted that Dr. Faisal had treated him with Carafate, Prilosec, and Mylanta.  At the March 2004 examination, the Veteran complained of heartburn, bloating, occasional feelings of indigestion, and pain in the upper part of the abdomen.  An examination was performed and an EGD was reviewed.  The examiner, apparently quoting the EGD, diagnosed erosive gastritis with superficial gastric ulcerations.  An upper gastrointestinal (GI) series was subsequently performed and in an addendum to the examination report the examiner relayed that the upper GI series showed a moderate to severe gastro-esophageal reflux up to the proximal esophagus, thickened gastric folds most pronounced in the fundus and cardia regions consistent with gastritis, and mild esophageal dismotility.  The examiner attributed the erosive gastritis to long-term aspirin use for the jaw fracture.  

In July 2004, Dr. Faisal relayed the findings of severe gastritis on endoscopy in June 2004 and noted that the Veteran needed multiple medications, including Nexium and Carafate, to control the gastritis.  According to Dr. Faisal, they had tried other medications but the gastritis was difficult to control and at times would get worse.  

The Veteran was afforded another VA stomach, duodenum, and peritoneal adhesions examination in January 2008.  He complained of epigastric burning pain all the time without relief.  Epigastric tenderness was present on examination.  An August 2005 EGD was reviewed.  The examiner diagnosed gastritis with no objective evidence of eroded areas, ulcerations, or hemorrhage.   

The Veteran was afforded a third VA examination, for stomach and duodenal conditions, in January 2012.  He complained of stomach pain.  He reported recurring episodes of non-severe symptoms more than 4 times during the past year and a single episode of severe symptoms during the past year, each episode lasting from 1 to 9 days.  The examiner diagnosed hypertrophic gastritis and described the severity as chronic with multiple small eroded or ulcerated areas and symptoms.  The examiner opined that the August 2007 EGD revealed few erosions in the body and antrum of the stomach and that it was at least as likely as not that, based on the EGD evidence and other evidence of record, in 2007 the Veteran's gastritis resulted in eroded areas. 

The Board finds that the Veteran's gastritis is properly evaluated as 60 percent disabling from January 14, 2004 to May 10, 2005 and 30 percent disabling thereafter.  

EGD evidence from shortly after the effective date of the grant of service connection for gastritis shows erosions in multiple areas of the stomach.  In June 2004 some of the erosions were described as severe and in October 2004 some of the erosions were described as marked.  Given the severity and amount of erosions described in these EGD reports, the Board finds that the overall disability picture for the period from the effective date of the grant of service connection for gastritis, January 14, 2004, until May 10, 2005, more nearly approximates the criteria for a 60 percent disability rating (severe hemorrhages or large ulcerated or eroded areas) than a 30 percent disability rating (multiple small eroded or ulcerated areas and symptoms) for gastritis.  See 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7307.  The highest rating available under Diagnostic Code 7307 is 60 percent.  

A March 11, 2005 EGD continued to show erosions in the stomach, although the erosions were reportedly few in number and limited to the antrum.  As the Veteran had symptoms of gastritis with EGD evidence of few erosions on March 11, 2005, a 30 percent disability rating is warranted effective that date.  See 38 C.F.R. § 4.114, Diagnostic Code 7307.  A rating in excess of 30 percent is not warranted from March 11, 2005 onwards.  

As noted above, the March 2005 EGD only showed a few erosions.  An EGD in August 2007 also showed only a few erosions.  After examining the Veteran and reviewing the latter EGD, a VA examiner described the severity of the Veteran's gastritis as chronic with multiple small eroded or ulcerated areas and symptoms.  The medical evidence after March 10, 2005 clearly describes the criteria for a 30 percent rating for gastritis.  The Board recognizes that in May 2007 and January 2008 letters, Dr. Faisal noted that the Veteran continued to have severe gastritis.  However, the clinical evidence during this time period clearly shows improvement in the gastritis with only small eroded areas present.  Doctor Faisal does not cite to any clinical evidence that outweighs the EGD findings.  In fact, in the January 2008 letter, Dr. Faisal noted that only moderate bile gastritis was shown on the last EGD.  None of the lay or medical evidence indicates that the Veteran has had any hemorrhages or large ulcerated or eroded areas since March 11, 2005 as a result of his gastritis.  As such, a 30 percent disability rating for gastritis is appropriate from March 11, 2005 onward.  

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's gastritis, but finds that no other diagnostic code provides a basis for higher ratings.   

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his gastritis.  Accordingly, the Board finds that the preponderance of the evidence is against any claim for disability ratings in excess of those assigned in this decision.  

The Board has also considered whether the Veteran's gastritis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against any claim for ratings in excess of those assigned by this decision, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

A 60 percent rating for gastritis is granted from January 14, 2004 to May 10, 2005, subject to the applicable laws and regulations governing the payment of monetary benefits.

A 30 percent rating for gastritis is granted from May 11, 2005, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


